Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 21, 2020

                                            No. 04-20-00444-CR

                                   IN RE Robert Anthony WARDEN

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On September 10, 2020, relator filed a pro se petition for writ of mandamus complaining
of the trial court’s refusal to rule on his post-conviction motion for DNA/Scientific testing. On
October 2, 2020, the trial court provided this court with a copy of its October 2, 2020, order
denying relator’s “Motion for Post-Conviction DNA Scientific Testing.” Because relator has
received the requested relief, we dismiss the petition for writ of mandamus as moot. See TEX. R.
APP. P. 52.8(a). All other requested relief is denied.

        It is so ORDERED on October 21, 2020.



                                                            _____________________________
                                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                                            _________________________________
                                                            Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 14-022-CR-C, styled State of Texas v. Robert Anthony Warden, pending in
the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old, III presiding.